                Case 1:20-mc-91461-IT Document 1 Filed 09/18/20 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS



Mark Kenneth Baber Saxby, Andrew John                Civil Action No. 1:20-mc-91461
Winterburn, Gary Dickinson, and Jeremy
Wilson,
      Petitioners,

To Issue A Subpoena For the Taking of
Testimony


 APPLICATION OF PETITIONERS MARK KENNETH BABER SAXBY, ANDREW
JOHN WINTERBURN, GARY DICKINSON AND JEREMY WILSON PURSUANT TO
 28 U.S.C. § 1782 TO TAKE TESTIMONY FOR USE IN FOREIGN PROCEEDINGS

            Pursuant to 28 U.S.C. § 1782 and Rule and 45 of the Federal Rules of Civil Procedure,

Petitioners Mark Kenneth Baber Saxby, Andrew John Winterburn, Gary Dickinson, Jeremy Wilson

(“Petitioners”) apply for an Order from this Court granting leave to immediately serve subpoenas

on Adam Gordon, a resident of the Commonwealth of Massachusetts, to compel him to give

deposition testimony no later than 4:00 pm on October 7, 2020 and subsequent testimony at trial via

videoconferencing technology during a trial pending in the United Kingdom (the “UK Litigation”),

captioned as follows:

IN THE HIGH COURT OF JUSTICE                                         Claim no. C30LS701
BUSINESS AND PROPERTY COURTS IN LEEDS
BUSINESS LIST (CHD)
BETWEEN
                                    (1) MARK KENNETH BABER SAXBY
                                    (2) ANDREW JOHN WINTERBURN
                                         (3) GARY DICKINSON
                                          (4) JEREMY WILSON
                                                                                          Claimants
                                                - and -


                                 UDG HEALTHCARE (UK) HOLDINGS LTD
                                                                                          Defendant


{M1547682.1 }                                    1
                Case 1:20-mc-91461-IT Document 1 Filed 09/18/20 Page 2 of 3




            Petitioners are the Claimants in the UK Litigation.      Petitioners seek to introduce the

testimony of Mr. Gordon, a former employee of the Defendant in the UK Litigation, at the trial in

the UK Litigation, first by taking a deposition of Mr. Gordon that will be used as the direct

examination of Mr. Gordon, followed by cross-examination and re-direct examination of Mr.

Gordon via videolink at trial. Both the judge presiding over the UK Litigation and Defendant in

the UK Litigation consent to this procedure. Defendant has consented to the entry of the

proposed order attached as Exhibit A. The witness, Mr. Gordon, has confirmed he does not

object to the entry of the proposed order attached as Exhibit A.

            Petitioners’ application is based on the accompanying memorandum of law, Declaration of

Scott R. Magee, and Declaration of Kayleigh Fantoni. The trial in the UK Litigation is scheduled

to begin on November 2, 2020. Following pretrial hearings in the UK Litigation that occurred on

September 11 and 15, 2020, the presiding judge in the UK Litigation set a deadline for

Petitioners/Claimants to submit any deposition evidence to the UK Court no later than 4:00pm UK

time, October 9, 2020, and therefore Petitioners need to take Mr. Gordon’s deposition sufficiently

in advance of October 9 to prepare the portions of his deposition to be submitted to the UK Court.

            All parties agree that time is of the essence. Accordingly, Petitioners respectfully request

that this Court expedite consideration of this Application.

            A proposed order is attached hereto as Exhibit A.




{M1547682.1 }                                       2
                Case 1:20-mc-91461-IT Document 1 Filed 09/18/20 Page 3 of 3




                                                Mark Kenneth Baber Saxby, Andrew John
                                                Winterburn, Gary Dickinson, and Jeremy
                                                Wilson

                                                By their attorneys,

                                                /s/ Scott R. Magee
Dated: September 18, 2020                       Scott R. Magee (BBO# 664067)
                                                MORSE BARNES-BROWN & PENDLETON, P.C.
                                                480 Totten Pond Road, 4th Floor
                                                Waltham, MA 02451
                                                Main: (781) 622-5930
                                                Fax: (781) 622-5933
                                                smagee@morse.law




{M1547682.1 }                               3
